DETAILED ACTION
Claims 12-13, 15-18, 20-22 and 25-30 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on July 30, 2021 has been entered.
Claims 12-13, 15-18, 20-22 and 25-30 are pending and under examination. Claims 25-30 are newly added. Claims 1, 3-9, 11 and 23-24 are cancelled. Claim 21 is amended. 
Applicant’s arguments, filed July 30, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Rejections Set Forth in the June 2, 2021 Final Office Action
	In reply to the rejection of claims 23-24 under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for new matter under the written description requirement as set forth at p.3-5 of the previous June 2, 2021 final Office Action, Applicant now cancels claims 23-24. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claim 23 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.6 of the previous June 2, 2021 final Office Action, Applicant now cancels claim 23. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1, 3-9, 11 and 23 under 35 U.S.C. §103 as being unpatentable over Dang et al. (U.S. Patent No. 8,071,073 B2; 2011) in view of Armstrong et al. (U.S. Patent No. 6,255,294 B1; 2001), as set forth at p.6-14 of the previous June 2, 2021 final Office Action, Applicant now cancels claims 1, 3-9, 11 and 23. Accordingly, the rejection is now hereby withdrawn. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed July 30, 2021 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (U.S. Patent No. 8,071,073 B2; 2011) in view of Armstrong et al. (U.S. Patent No. 6,255,294 B1; 2001).
Dang et al. teaches an oral dosage pharmaceutical composition comprising a therapeutically effective dose of azelastine (or a pharmaceutically acceptable salt or ester thereof) to provide about 0.5 mg to about 10 mg per dose, with one or more pharmaceutically acceptable carriers or excipients, 
Dang et al. differs from the instant claim only insofar as it does not explicitly teach the further incorporation of methylcobalamin into the composition, wherein the azelastine (or salt thereof) is present in an amount that is 2, 3, 4, 5, 6, 7, 8, 9 or 10 times as much as the methylcobalamin (claim 21). 
Armstrong et al. teaches the administration of vitamin B12 to the mucous membranes, e.g., those of the mouth, for the treatment of allergic disease, such as allergic rhinitis (abstract; col.1, l.9-15; col.2, l.48-56). Armstrong et al. teaches that the vitamin B12 may be incorporated in the form of a vitamin B12 (cobalamin) analog, such as, e.g., methylcobalamin (col.3, l.51-59). Armstrong et al. teaches an oral lozenge form for oral delivery of vitamin B12 for the treatment of allergic disease, wherein the lozenge is formulated to dissolve completely in the mouth for B12 absorption by the buccal membrane, and contains from 1000-3000 mcg (equivalent to 1-3 mg) of B12 for twice daily administration (col.4, l.15-21).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the oral azelastine composition for the treatment of allergic disease, as disclosed by Dang et al., with methylcobalamin as taught by Armstrong et al. because each was known to have efficacy in the treatment of allergic disease - specifically, for the treatment of allergic rhinitis. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) allergic rhinitis-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The teaching of incorporating azelastine (or salt thereof) in an amount of 0.5-10 mg in the oral pharmaceutical composition of Dang et al. clearly meets and/or overlaps Applicant’s instantly claimed range of “about 8 mg to about 24 mg” (claim 21) – which, notably, circumscribes a range of 7.2 mg to 26.4 mg when taking into account the + 10% variation defined at p.8, para.[0046] of the as-filed specification – thereby rendering such range prima facie obvious. MPEP §2144.05 states that, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
As Dang et al. clearly teaches the incorporation of azelastine (or hydrochloride salt thereof) into the oral pharmaceutical composition for the treatment of allergic rhinitis in an amount of 0.5-10 mg, and Armstrong et al. teaches the use of methylcobalamin for the treatment of allergic rhinitis in an amount of 1-3 mg, the combination of such components in such quantities into a single pharmaceutical composition would have rendered Applicant’s limitation directed to the azelastine (or salt thereof) being present in such composition in an amount that is, e.g., (i) 2 times that of methylcobalamin (such as, e.g., azelastine in an amount of 4 mg, and methylcobalamin in an amount of 2 mg), (ii) 5 times that of methylcobalamin (such as, e.g., azelastine in an amount of 10 mg, and methylcobalamin in an amount of 2 mg), or (iii) 10 times that of methylcobalamin (such as, e.g., azelastine in an amount of 10 mg, and methylcobalamin in an amount of 1 mg) etc., prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In claim 21, Applicant requires that the pharmaceutical composition also comprise “one or more pharmaceutically acceptable excipients”.
Dang et al. clearly teaches the incorporation of one or more pharmaceutically acceptable carriers or excipients in the disclosed oral dosage pharmaceutical composition of azelastine (or a 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 10-12, 14-15, 21, 24 and 27 of U.S. Patent Application No. 16/884,459 in view of Kurtz (U.S. Patent Application Publication No. 2010/0168053 A1; 2010).
‘459 recites a pharmaceutical composition comprising azelastine (or pharmaceutically acceptable salt thereof), present in an amount of up to about 8 mg, and alprazolam present in an amount of up to about 4 mg, and one or more pharmaceutically acceptable excipients (copending claim 1). ‘459 further limits the amount of azelastine (or salt thereof) to about 1 mg to about 8 mg (copending claim 2), and/or the amount of alprazolam to about 0.2 mg to about 0.9 mg (copending claims 3-4). ‘459 further limits the pharmaceutically acceptable salt of azelastine to azelastine hydrochloride (copending claims 6-7). ‘459 further specifies that the pharmaceutical composition is formulated as an oral pharmaceutical dosage form (copending claim 10), in particular, a solid form or a liquid form (copending claim 11). 

‘459 differs from the instant claims only insofar as it does not explicitly teach the further incorporation of methylcobalamin into the composition, wherein the azelastine (or salt thereof) is present in an amount that is 2, 3, 4, 5, 6, 7, 8, 9 or 10 times as much as the methylcobalamin (claim 21). 
Kurtz teaches a method for treating a person having a psychological or neuropsychological disorder comprising orally administering methylcobalamin, such as via a solid oral dosage form, e.g., lollipop, to a person in need of such treatment in an amount sufficient to treat the disorder in the person, wherein the disorder is, e.g., anxiety, depression, stress, etc. (p.1, para.[0012]). Kurtz teaches that the dosage of methylcobalamin varies within the range of about 0.1 mg to about 10 mg (p.3, para.[0032]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the azelastine composition for the treatment of psychiatric disorders, including major depressive disorder or generalized anxiety disorder, of the ‘459 claims with methylcobalamin as taught by Kurtz because each was known to have efficacy in the treatment of anxiety or depression. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The teaching of incorporating azelastine (or salt thereof) in an amount of up to about 8 mg1 (copending claims 1, 24, 28) or about 1 mg to about 8 mg2 (copending claim 2) in the pharmaceutical composition of the ‘459 claims clearly meets and/or overlaps Applicant’s instantly claimed range of “about 8 mg to about 24 mg” (claim 21) – which, notably, circumscribes a range of 7.2 mg to 26.4 mg when taking into account the + 10% variation defined at p.8, para.[0046] of the as-filed specification – thereby rendering such range prima facie obvious. MPEP §2144.05 states that, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
As the ‘459 claims clearly provide for the incorporation of azelastine (or salt thereof) into the pharmaceutical composition for treating psychiatric disorders, such as anxiety or depression, in an amount of “up to about 8 mg”, and Kurtz teaches the use of methylcobalamin for the treatment of anxiety and depression in an amount of 0.1-10 mg, the combination of such components in such quantities into a single pharmaceutical composition would have rendered Applicant’s limitation directed to the azelastine prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
This is a provisional nonstatutory double patenting rejection.

3.	Claims 12-13, 15-18, 20, 22 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 10-12, 14-15, 21, 24 and 27 of U.S. Patent Application No. 16/884,459 in view of Kurtz (U.S. Patent Application Publication No. 2010/0168053 A1; 2010), 
as applied above to claim 21, 
further in view of Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49). 
‘459 in view of Kurtz, as applied above to claim 21. 
‘459 in view of Kurtz differs from the instant claims only insofar as it does not explicitly teach administering the resultant composition to a patient having Alzheimer’s disease (AD) (claim 12). 
Starkstein et al. teaches the comorbidity of generalized anxiety disorder (GAD) in patients with AD, noting that the results of an experimental study of 552 patients with AD demonstrated that 56 of the 552 patients (10%) met the diagnostic criteria for GAD as set forth in the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition) and the ICD-10 (International Classification of Diseases, 10th Revision) (abstract; col.1 para.1, p.45). Starkstein et al. further teaches a significant association between GAD and depression in these AD patients, observing GAD in 38 AD patients also exhibiting major depression (col.2, para.3, p.45). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the ‘459 composition of azelastine and alprazolam as modified by Kurtz to further incorporate methylcobalamin as set forth above to the AD prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ‘459 pharmaceutical composition of azelastine and alprazolam, as modified by Kurtz above to further contain methylcobalamin, to an AD patient with concomitant GAD and major depression in view of the comorbidity of GAD and major depression in AD subjects, as evidenced by Starkstein et al., and the established efficacy of the ‘459 azelastine composition and methylcobalamin in the treatment of anxiety and depression, as evidenced by the ‘459 claims and the prior art teachings of Kurtz.
The skilled artisan would have found it prima facie obvious to formulate the pharmaceutical composition with 0.1-10 mg methylcobalamin in view of Kurtz’s teachings demonstrating the efficacy of 0.1-10 mg oral methylcobalamin for the treatment of psychological disorders, such as anxiety or depression. This quantity of 0.1-10 mg oral methylcobalamin clearly meets and/or overlaps Applicant’s instantly claimed ranges of “about 0.5 mg to about 50 mg” (claim 15), “about 0.5 mg to 10 mg” (claim 17), “up to about 5 mg” (claim 18), “about 1 mg to about 5 mg” (claim 20), or “about 0.5 mg to about 2 mg” (claim 30), thereby rendering such ranges prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
3 (copending claims 1, 24, 28) or about 1 mg to about 8 mg4 (copending claim 2) in the pharmaceutical composition of the ‘459 claims as modified by Kurtz clearly meets and/or overlaps Applicant’s instantly claimed range of “about 8 mg to about 24 mg” (claim 12) – which circumscribes a range of 7.2 mg to 26.4 mg when taking into account the + 10% variation defined at p.8, para.[0046] of the as-filed specification – or “about 8 mg to about 18 mg” (claim 20) – which circumscribes a range of 7.2 mg to 19.8 mg when taking into account the + 10% variation defined at p.8, para.[0046] of the as-filed specification - thereby rendering such ranges prima facie obvious. MPEP §2144.05 states that, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
As the ‘459 claims in view of Kurtz clearly provide for the incorporation of azelastine (or salt thereof) into the pharmaceutical composition for treating anxiety or depression in an amount of “up to about 8 mg”, and methylcobalamin for the treatment of anxiety and depression in an amount of 0.1-10 mg, the combination of such components in such quantities into a single pharmaceutical composition would have rendered Applicant’s limitation directed to the azelastine (or salt thereof) being present in such composition in an amount that is, e.g., (i) 2 times that of methylcobalamin (such as, e.g., azelastine in an amount of 8 mg, and methylcobalamin in an amount of 4 mg), or (ii) 4 times that of methylcobalamin (such as, e.g., azelastine in an amount of 8 mg, and methylcobalamin in an amount of 2 mg), etc., prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In claim 27, Applicant recites that the composition is “a suspension, syrup, or elixir”. 
In claim 29, Applicant recites that the composition is “a tablet, caplet, bi-layer tablet, film-coated tablet, pill, or capsule”. 

Although Kurtz describes the use of oral methylcobalamin administered in an oral solid dosage form such as a lollipop, such teachings do not vitiate the fact that Kurtz clearly discloses the oral administration of methylcobalamin for the effective treatment of anxiety or depression when administered in an amount of 0.1-10 mg, thereby clearly suggesting a similar dosage range for use in other oral dosage forms, such as oral liquid forms, with the reasonable expectation of similar efficacy thereof. 
This is a provisional nonstatutory double patenting rejection. 

4.	Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 10 and 14 of U.S. Patent Application No. 17/094,405 in view of Kurtz (U.S. Patent Application Publication No. 2010/0168053 A1; 2010).
‘405 recites a pharmaceutical composition comprising about 1-8 mg azelastine (or pharmaceutically acceptable salt thereof), alprazolam, and one or more pharmaceutically acceptable excipients, wherein the alprazolam is present in a synergistically effective amount relative to the amount of azelastine (or salt thereof) (copending claim 1). ‘405 further defines the salt of azelastine as azelastine hydrochloride (copending claim 5). ‘405 further specifies that the composition is formulated as an oral pharmaceutical dosage form (copending claim 6). 
‘405 further recites a method comprising administering a pharmaceutical composition comprising azelastine (or pharmaceutically acceptable salt thereof) and alprazolam to a perimenopausal or menopausal patient, wherein the azelastine (or salt thereof) is present in an amount within the range of about 1 mg to about 8 mg (copending claim 10), or the azelastine (or salt thereof) is present in an amount of up to about 8 mg, and alprazolam is present in an amount of up to about 4 mg (copending claim 14). 
In the ‘405 disclosure, the applicant explicitly teaches that the pharmaceutical composition of azelastine (or azelastine hydrochloride) and alprazolam as disclosed therein is effective to treat “one or 
‘405 differs from the instant claims only insofar as it does not explicitly teach the further incorporation of methylcobalamin into the composition, wherein the azelastine (or salt thereof) is present in an amount that is 2, 3, 4, 5, 6, 7, 8, 9 or 10 times as much as the methylcobalamin (claim 21). 
Kurtz teaches a method for treating a person having a psychological or neuropsychological disorder comprising orally administering methylcobalamin, such as via lollipop, to a person in need of such treatment in an amount sufficient to treat the disorder in the person, wherein the disorder is, e.g., anxiety, depression, stress, etc. (p.1, para.[0012]). Kurtz teaches that the dosage of methylcobalamin varies within the range of about 0.1 mg to about 10 mg (p.3, para.[0032]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the azelastine composition of the ‘405 claims - disclosed as effecting treatment of anxiety and/or depression in a perimenopausal or menopausal patient - with methylcobalamin as taught by Kurtz because each was known to have efficacy in the treatment of anxiety or depression. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) anti-anxiety or anti-depressant effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
5 (copending claims 1, 10) or up to about 8 mg6 (copending claim 14) in the pharmaceutical composition of the ‘405 claims clearly meets and/or overlaps Applicant’s instantly claimed range of “about 8 mg to about 24 mg” (claim 21) – which, notably, circumscribes a range of 7.2 mg to 26.4 mg when taking into account the + 10% variation defined at p.8, para.[0046] of the as-filed specification – thereby rendering such range prima facie obvious. MPEP §2144.05 states that, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
As the ‘405 claims clearly provide for the incorporation of azelastine (or salt thereof) into the pharmaceutical composition for treating anxiety or depression in perimenopausal or menopausal patients in an amount of “about 1 mg to about 8 mg” or “up to about 8 mg”, and Kurtz teaches the use of methylcobalamin for the treatment of anxiety and depression in an amount of 0.1-10 mg, the combination of such components in such quantities into a single pharmaceutical composition would have rendered Applicant’s limitation directed to the azelastine (or salt thereof) being present in such composition in an amount that is, e.g., (i) 2 times that of methylcobalamin (such as, e.g., azelastine in an amount of 8 mg, and methylcobalamin in an amount of 4 mg), or (ii) 4 times that of methylcobalamin (such as, e.g., azelastine in an amount of 8 mg, and methylcobalamin in an amount of 2 mg), etc., prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
This is a provisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claims 12-13, 15-18, 20-22 and 25-30 is proper.
No claims of the present application are allowed.
not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 7, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The recited range of “up to about 8 mg” as recited in the ‘459 claims circumscribes a range of up to about 8.8 mg, when the + 10% variation implied by the term “about” is taken into account, as defined at p.8, para.[0046] of the ‘459 disclosure. 
        2 The recited range of “about 1 mg to about 8 mg” as recited in the ‘459 claims circumscribes a range of 0.9-8.8 mg, when the + 10% variation implied by the term “about” is taken into account, as defined at p.8, para.[0046] of the ‘459 disclosure. 
        3 The recited range of “up to about 8 mg” as recited in the ‘459 claims circumscribes a range of up to about 8.8 mg, when the + 10% variation implied by the term “about” is taken into account, as defined at p.8, para.[0046] of the ‘459 disclosure. 
        4 The recited range of “about 1 mg to about 8 mg” as recited in the ‘459 claims circumscribes a range of 0.9-8.8 mg, when the + 10% variation implied by the term “about” is taken into account, as defined at p.8, para.[0046] of the ‘459 disclosure. 
        5 The recited range of “about 1 mg to about 8 mg” as recited in the ‘405 claims circumscribes a range of 0.9-8.8 mg, when the + 10% variation implied by the term “about” is taken into account, as defined at p.12, para.[0069] of the ‘405 disclosure. 
        6 The recited range of “up to about 8 mg” as recited in the ‘405 claims circumscribes a range of up to about 8.8 mg, when the + 10% variation implied by the term “about” is taken into account, as defined at p.12 para.[0069] of the ‘405 disclosure.